Judgment reversed on the law and facts and a new trial granted, with costs to the appellant to abide the event, upon the ground that the verdict is against the weight of the evidence. Memorandum: The amount of the verdict could only have been based on a finding of the jury that the plaintiff was entitled to such an amount by reason of the alleged contract of retainer. Such a finding was against the weight of evidence. The charge, although it should have done so, did not instruct the jury as to the method by which it could determine the amount to which the plaintiff was entitled if he were entitled to recover on the basis of quantum meruit. AU concur. (The judgment is for plaintiff in an action to recover fees for legal services.) Present — Crosby, P. J., Cunningham, Dowling, Harris and MeCurn, JJ.